


SEPARATION AND RELEASE AGREEMENT


WILLIAM MEISSNER (“Employee”) and JONES SODA CO., a Washington corporation
(“Employer”) wish to amicably terminate Employee's employment with Employer, and
both parties wish to clearly set forth the terms and conditions of Employee's
departure from employment. Therefore, in consideration of the mutual promises
and undertakings in this Agreement, Employee and Employer agree as follows:


1.    Separation Date. Employee voluntarily resigns from his employment with
Employer effective on June 30, 2012 (“Separation Date”). For a period of three
months following the Effective Date, Employee shall make himself reasonably
available upon the request of Employer to assist with transition issues.


2.    Severance/Consideration.


(a)    Employer will pay Employee three months of regular pay at the rate in
effect on Employee's Separation Date, less lawful withholdings, as severance and
in consideration for entering into this Agreement. Employer will pay this amount
on over the three-month period from the Effective Date on the Employer's
regularly scheduled payroll dates, until such amount is paid in full.


(b)    On the next regular payday after Employee's Separation Date, Employer
will pay Employee his normal wages for the most recent pay period through the
Separation Date, plus his accrued but unused vacation, less lawful withholdings.
Employee acknowledges that these payments, together with the payments he has
already received, represent full payment of all compensation of any kind
(including wages, salary, vacation, sick leave, commissions, bonuses and
incentive compensation) that he earned as a result of his employment by
Employer.


(c)    Assuming that Employee makes a timely and accurate election for continued
medical insurance coverage pursuant to the Consolidated Omnibus Budget
Reconciliation Act of 1985, as amended (“COBRA”), Employer will reimburse
Employee for the applicable premiums for himself and his eligible dependents for
a period of three months following the Effective Date.


(d)    Employee acknowledges that the vesting on his unvested stock options and
restricted stock awards, if any, will terminate upon the Separation Date. The
terms and conditions of his stock options will remain in force and effect,
including the time period for Employee to exercise any vested stock options
following termination.


3.    Covenant Not to Sue. Employee represents that he has not filed any
complaints, charges or lawsuits against Employer, any Employer-sponsored
employee benefit plans, and all related organizations and affiliates, and each
of their respective past, present and future members, directors, officers,
trustees, agents, attorneys and employees and all of their successors and
predecessors and agrees that he will not do so at any time hereafter relating to
or arising out of any events occurring prior to the date this Agreement is
signed.


4.    Non-Solicitation of Employees. Employee covenants and agrees that for 18
months after the termination of Employee, Employee will not, directly or
indirectly, solicit, induce or attempt to recruit, solicit or induce any
employee of Employer to terminate their employment relationship with Employer.


5.    Release. Employee and his successors, heirs and assigns release and
forever discharge Employer, any Employer-sponsored employee benefit plans, and
all related organizations and affiliates, and each of their respective past,
present and future directors, officers, trustees, employees, agents and
attorneys




--------------------------------------------------------------------------------




and all of their successors and predecessors (collectively “Releasees”), from,
and covenant not to sue with respect to, any and all claims, damages, promises
or expenses of whatever nature (including attorneys' fees and costs), either
known or presently unknown, which Employee may now have, has ever had, or may in
the future have, arising from or in any way connected with any and all matters
from the beginning of time to the date of execution of this Agreement, including
but not limited to any claims under the Washington Law Against Discrimination
(RCW 49.60), the Washington Prohibited Employment Practices Law (RCW 49.44), the
Washington Minimum Wage Act (RCW 49.46), Washington's Little Norris-LaGuardia
Act (RCW 49.32), the Civil Rights Act of 1964 and 1991 (including Title VII of
that Act), the Equal Pay Act of 1963, the Older Workers Benefits Protection Act
(29 U.S.C. § 626(f)), the Age Discrimination in Employment Act of 1967 (ADEA),
the Americans with Disabilities Act of 1990 (ADA), the Fair Labor Standards Act
of 1938 (FLSA), the Family and Medical Leave Act of 1993 (FMLA), the Worker
Adjustment and Retraining Notification Act (WARN), the Employee Retirement
Income Security Act of 1974 (ERISA), the National Labor Relations Act (NLRA),
the Uniformed Services Employment and Reemployment Rights Act (USERRA), and all
similar federal, state and local laws. Excluded from this release are claims
Employee may have with regard to vested benefits under ERISA, worker's
compensation claims or any other claim that may not be lawfully released in this
Agreement.


Employee understands that he is releasing potentially unknown claims, and that
he has limited knowledge with respect to some of the claims being released.
Employee acknowledges that there is a risk that, after signing this agreement,
he may learn information that might have affected his decision to enter into
this agreement. Employee assumes this risk and all other risks of any mistake in
entering into this agreement. Employee agrees that this release is fairly and
knowingly made.


6.    Mutual Non-Disparagement. Employee agrees that he will not make any
disparaging comments about his termination or about Employer, generally, or
about its Board, management or employees. Employer agrees that it will not make
any disparaging comments about Employee.


7.    Resignation from Board. Employee hereby resigns as a Director of the
Company, effective immediately. This resignation shall be effective as of the
date of this Agreement is signed by Employee, notwithstanding any subsequent
revocation of this Agreement.


8.    Return of Property. Employee represents and warrants that he has returned
to Employer all property and equipment furnished to Employee in the course of or
incident to his employment by Employer, including, without limitation, all keys
and access cards to buildings or property, all Employer-owned equipment, and all
books, manuals, records, reports, notes, contracts, lists, and other documents
or materials, or copies thereof (including computer files), including all trade
secrets and other proprietary information belonging, or relating to the business
of Employer.


9.    Voluntary Agreement. Employee understands the significance and
consequences of this Agreement, and acknowledges that it is voluntary and has
not been given as a result of any coercion. Employee also acknowledges that he
has been given full opportunity to review and negotiate this Agreement, has been
advised to consult counsel before executing the Agreement if he deems it
appropriate, and executes it only after full reflection and analysis.


10.    Nonadmission of Liability. This Agreement shall not be construed as an
admission of wrongdoing by either party.


11.    Enforcement. This Agreement shall be interpreted in accordance with the
laws of the State of Washington. In the event of a lawsuit relating to this
Agreement, venue shall be in King County, Washington. The substantially
prevailing party in said suit or proceeding shall be entitled to reimbursement
for its




--------------------------------------------------------------------------------




reasonable costs and attorney's fees incurred.


12.    Entire Agreement. This Agreement represents and contains the entire
understanding between the parties in connection with the subject matter of the
agreements. This Agreement shall not be modified or varied except by a written
document signed by the parties. Employee understands that all prior written or
oral agreements, understandings or representations between Employee and Employer
are merged into this Agreement.


13.    Opportunity to Review. Employee acknowledges that he has 21 days during
which to review and consider this Agreement and consult with his attorney
(although he may choose to voluntarily execute this Agreement earlier and to
waive such period of consideration). By his signature, Employee acknowledges
that he has carefully read and fully understands all the provisions of the
Agreement, and that he is voluntarily entering into this Agreement.


14.    Revocation Period. Employee understands and acknowledges that he has
seven days after signing this Agreement to revoke it. Notification of revocation
of this Agreement must be provided in writing to Mick Fleming before midnight on
the 7th day after the date this Agreement was executed. The “Effective Date” of
this Agreement will be the first day after the revocation period expires.




[Remainder of Page Intentionally Left Blank; Signature Page Follows]
PLEASE READ CAREFULLY. THIS AGREEMENT INCLUDES A RELEASE OF ALL KNOWN AND
UNKNOWN CLAIMS. THE UNDERSIGNED FULLY UNDERSTAND THE FINAL AND BINDING EFFECT OF
THIS AGREEMENT AND ACKNOWLEDGE THAT THEY ARE SIGNING IT VOLUNTARILY.




EMPLOYEE:
JONES SODA CO.
 
 
 
 
 
 
  /s/ William Meissner
WILLIAM MEISSNER, individually and on behalf of his marital community
By: /s/ Mills Brown
Mills Brown
Chairman, Compensation Committee
Date: June 27, 2012
Date: June 27, 2012





